McLaughlin, J.:
In July, 1876, the. defendant issued a policy of life insurance upon the life of Morris S. Schneider, which was immediately thereafter assigned to the plaintiffs in this action. Subsequently Schneider married and it is claimed that the plaintiffs reassigned their interest in the policy to the wife. Schneider died in May, 1907, and his widow filed with the defendant the original policy, the assignment tó the plaintiffs, and two other papers which áre alleged to reassign their interest to her, together with the necessary proofs of loss; and the amount of the policy was thereupon paid to her. The plaintiffs in this action thereafter filed proofs of loss and made a demand that the insurance company pay to them the amount called for by the policy, which was refused and thereupon this action was brought to recover the same. They had a verdict, and from the judgment entered thereon and an order denying a motion, for a new trial the defendant appeals.
At- the trial the plaintiffs introduced in evidence the policy,, the assignment to them, and the respondent Sodekson testified, in answer to a quéstion as to whether she had ever assigned her claim-under the policy to anyone, “Ho.” The respondent Schneider testified in answer to a similar question, “Hever:” This was the only proof they gave which related to the validity of the reassignments at the time of the trial. The answers to the questions did not state any facts but were at most legal conclusions drawn from the facts stated in the questions.
The defendant put in evidence a reassignment from each of the plaintiffs to the insured’s widow, and. proved by two witnesses that the signatures thereto were the genuine signatures of the respondents. This proof was not denied or contradicted in any way, nor did they at any time deny that their-signatures to the reassignments were not genuine. The fact, therefore, at the conclusion of the trial, that they had reassigned the policy to the insured’s widow was undenied, and this taken in connection with the further fact that the policy was in her possession at the time of the death- of the insured, fully justified the defendant in paying to her the amount called for by the policy.
There is no evidence to sustain a verdict in favor of the plaintiffs; on the contrary, a verdict should have been directed'for the defendant.
*555The judgment and order appealed from, therefore, must be reversed and a new trial ordered, with costs to appellant to abide event.
Ingraham, Laughlin, Houghton and Scott, JJ., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.